DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 22 August 2019, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-9 are pending.
No claims have been canceled.
Claims 1-9 are amended.
No claims are new.
Specification and Drawings:
Amendments to the specification including a new abstract of the disclosure have been submitted with the amendment filed 22 August 2019.
Amendments to the drawings have not been submitted with the amendment filed 22 August 2019.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 22 August 2019, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giro Amigo (US 7,100,658).
Regarding claim 1, the Giro Amigo reference discloses a filling machine (abstract) for filling flexible pouch type packages (bags) each having a filling channel (bag mouth 28) and being essentially flat in a non-filled state of the package (at the bag shaping station 4), the filling machine comprising a transport unit (see figs. 3 and 4, horizontally moving carriage 29) arranged for intermittent, edgewise advancement of the packages (col. 5, lines 13-28) in a feeding direction from an upstream station (at bag shaping station 4) to a downstream station (bag closing station 23) via a filling station (bag filling station 21), the transport unit (29) being movable along an axis parallel with the feeding direction in a reciprocating manner between a first end position A and a second end position B (horizontally movable between left side of view in fig. 3 (read as position A) and right side of view in fig. 3 (read as position B)), the transport unit (29) comprising a first gripping member (arms 20a) which, when the transport unit is in the 
Regarding claim 6, the Giro Amigo reference also discloses that each of the first and second gripping member is arranged for parallel handling of a group of packages consisting of 3-6 packages (as seen in figs. 3 and 4, 3 packages are arranged for parallel handling by the gripping members 20a, 22a) (note that the claim does not require simultaneous handling of 3-6 packages by any one of the gripping members).
Regarding claim 8, the Giro Amigo reference also discloses that the first and second gripping members (20a, 22a) are arranged at a level separated from a level at .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giro Amigo (US 7,100,658).
Regarding claim 2, the Giro Amigo reference does not expressly disclose that each suction cup (27) has an axis being tilted with an angle A in the range of 2-10 degrees relative a horizontal plane HP.  However, it would have been an obvious matter of design choice to have modified the axis of the suction cup of the Giro Amigo apparatus to have been tilted with an angle in the range of 2-10 degrees relative a horizontal plane, since applicant has not disclosed that the particular angle of tilt being in the range of 2-10 degrees relative a horizontal plane solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other angles including an angle of zero since the apparatus of Giro Amigo is fully capable of easily opening-up the mouth of the bag in response to separation of the opposing suction cups (27).
Regarding claim 3, the Giro Amigo reference does not expressly disclose that the axis of each suction cup (27) is tilted such that an engagement surface of the 
Regarding claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giro Amigo (US 7,100,658) in view of Furue (JP 4-294726).
Note, see the English language machine translation attached to the Furue reference.
Regarding claim 9, the Giro Amigo reference discloses that the transport unit (carriage 29) [is] movable in a reciprocating manner between the first A and second B end position, but does not disclose the use of a means of a linear actuator comprising a servomotor.  However, the Furue reference discloses that it is old and well known in the relevant art to provide a bag transporting unit (5a, 5b, 6, 7) movable in a reciprocating manner between a first and second end position by means of a linear actuator comprising a servomotor (13) (translation, paragraph [0006], line 6).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Giro Amigo filling machine by having incorporated as the means for reciprocating the transport unit between the first A and second B end position a means which is a linear actuator comprising a servomotor, as suggested by Furue, since a skilled artisan would have recognized that a servomotor is an acceptable alternative to achieve a predictable and successful result of reciprocating the transport unit (carriage 29) of Giro Amigo.
Allowable Subject Matter
Claims 3 and 4  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3: while the use of cams and cam units to create displacement of mechanical elements is known throughout the prior art, it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Giro Amigo filling machine by having incorporated the structure set forth in claim 3 since the modification, incorporation or substitution of the claimed structure would have been more than the predictable use of prior-art elements according to their established functions.  Claim 4 depends from claim 3, and thus is likewise allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wojnicki (US ‘816) discloses a bag making, filling and sealing machine including the use of reciprocating clamping means (46, 48) and bag opening means (56, 70).
Kuckhermann et al. (US ‘895) discloses a bag filling and closing machine including reciprocating grippers (12) mounted on a slide, and the use of suction strips (15).
Labrue (FR ‘460) discloses a bag filling and closing transport device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 April 2021